DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per claim 1, Wang (US Patent 8,007,307 B2) teaches: “a signal communication socket 100, for connecting a signal line (along where 270 fits in, seen in figure 3), comprising: a socket housing 102 defining a signal line channel (along where 270 fits in, seen in figure 3) therein and a slot 106 thereon to communicate with the signal line channel (along where 270 fits in, seen in figure 3), the slot 106 having at least a first wall surface (along 210); and an elastic member 700 detachably inserted into the slot 106, the elastic member 700 abutting against the first wall surface (along 210) through elastic extension (along 700) when no external force is applied (as seen in figure 2), thereby being positioned at the socket housing 102, wherein one side of the elastic member 700 toward the signal line channel (along where 270 fits in, seen in figure 3) defines a part of a periphery of the signal line channel (along where 270 fits in, seen in figure 3)".
However, Wang fails to provide, teach or suggest: the signal line channel extending along a first direction, the slot extending along a second direction, the second 
Claims 2-17 are dependent on claim 1 and are therefore allowable for the same reasons.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831